Citation Nr: 0518109	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The case was remanded in October 
2003 and now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran is presumed to have been in sound condition 
upon entrance into service. 

2.  There is no competent medical evidence demonstrating that 
a current right knee disability is related to a disease or 
injury which had its onset in, or is otherwise related to, 
service, and arthritis was not manifested within one year of 
service discharge. 

3.  There is no competent medical evidence demonstrating that 
a current left knee disability is related to in-service 
complaints of soreness and swelling or is otherwise related 
to a disease or injury that had its onset in service, and 
arthritis was not manifested within one year of service 
discharge. 

4.  There is no competent medical evidence demonstrating that 
a current low back disability is related to an in-service 
diagnosis of muscle spasm or is otherwise related to a 
disease or injury that had its onset in service, and 
arthritis was not manifested within one year of service 
discharge. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  A left knee disability was not incurred in or aggravated 
by the veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  A low back disability was not incurred in or aggravated 
by the veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in February 
2001 and May 2004 informed him that to establish entitlement 
to service connection, the evidence must show a current 
disability and a medical nexus between such and the veteran's 
military service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2001 letter informed the 
veteran that VA would obtain any medical records from VA 
Medical Centers and any service records from the military.  
The veteran was also advised that VA would assist him in 
obtaining additional evidence necessary to establish 
entitlement to service connection, to include private medical 
records as well as records from other government agencies, 
such as Social Security.  The May 2004 letter notified the 
veteran that VA was responsible for obtaining relevant 
records held by any Federal agency, to include medical 
records from the military, VA hospitals, or the Social 
Security Administration.  The letter also indicated that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, to include records from state or 
local governments, private medical care providers, and 
current or former employers.  The veteran was further advised 
that if he provided sufficient identifying information and 
completed A VA Form 21-4142, Authorization and Consent to 
Release Information to VA, VA would request private medical 
records for the veteran.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2001 letter advised the veteran that he 
should inform VA of any additional medical evidence and 
submit a VA Form 21-4142 for any private records he would 
like VA to request.  The veteran was further informed that it 
was his ultimate responsibility to provide private medical 
records.  The May 2004 letter notified the veteran that he 
was responsible for providing enough information so that VA 
can identify and request relevant records.  Furthermore, the 
veteran was informed that he was responsible for ensuring 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter informed the veteran 
that if there is any other evidence or information that he 
thinks will support his claims, he should inform the RO.  The 
letter also advised the veteran that if he had any evidence 
in his possession that pertains to his claims, he should send 
it to the RO.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran has also been afforded a VA examination for the 
purpose of adjudicating his service connection claims.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Background

The veteran served on active duty from July 1968 to July 1971 
in the United States Army.

The veteran's service medical records reveal that at his May 
1968 enlistment examination, the veteran denied having or 
that he ever had recurrent back pain and a "trick" or 
locked knee.  Upon clinical evaluation, the veteran's lower 
extremities, spine, and other musculoskeletal systems were 
normal.  In November 1968, the veteran complained of a sore 
left knee with some moderate swelling.  Physical examination 
revealed good range of motion and that the knee was stable.  
No diagnosis was given.  In October 1970, the veteran 
complained of back pain.  It was noted that he had this pain 
prior to entering service.  The veteran had not seen a 
physician regarding such while in service, but did see a 
physician prior to entering service who prescribed pain 
pills.  He stated that such pills did not work.  The pain was 
noted to be located in the small of the back.  The veteran 
stated that the pain was in the entire back.  Physical 
examination revealed no pain on spinal compression, no path 
reflex, and no evidence of herniated nucleus pulposus.  There 
was some tenderness to palpation of L1-2 area.  The diagnosis 
was muscle spasm.  At his July 1971 separation examination, 
the veteran denied having or that he ever had back trouble of 
any kind and a "trick" or locked knee.  Upon clinical 
evaluation, the veteran's lower extremities, spine, and other 
musculoskeletal systems were normal.  

An April 1990 VA record reveals that, upon physical 
examination of the skeletal system/extremities, the veteran 
had good muscle tone and good range of motion in all 
directions.  There were no missing limbs or deformities.  
There was also no cyanosis, clubbing, or edema.  

A February 1991 VA examination reflects that the veteran was 
applying for nonservice-connected disability.  It was noted 
that the veteran's past history revealed that his right knee 
was operated on about two years previously for "a torn 
ligament" with arthroscopic surgery.  Such was noted to be 
asymptomatic without residual.  Upon physical examination, 
the veteran had a normal gait.  Extremities were 
unremarkable, particularly noting that the veteran had full 
range of motion of the right knee joint without pain or 
crepitus.  Examination of the back was unremarkable.  The 
impression, as relevant, was post-op internal derangement, 
right knee, asymptomatic.  

In July 1998, VA treatment records reflect that the veteran 
complained of leg pain and tingling in the feet, which he 
thought was related to an old back injury.  Subjectively, it 
was noted that the veteran had back pain for many years and 
leg pain for two to three years.  The leg pain had increased 
in severity and frequency.  The veteran could walk about five 
blocks, but then must stop and rest due to back pain and 
aching pain in anterior thigh and lower leg.  He had 
associated tingling in the toes.  Aching of the legs also 
occurred while the veteran was sitting or waking up from 
sleep.  The veteran was unable to participate in sports due 
to pain.  Pain was 5/10, intermittent, and lasted 1 1/2 hours.  
Rest and massage helped, but heat, ice, and Motrin did not.  
There was no bowel or bladder dysfunction.  Objectively, the 
veteran had pain in the lower back and legs with straight leg 
raising at 30 degrees bilaterally.  He could walk on his toes 
and heels, but both caused back pain with leg ache.  The 
impression, as relevant, was lumbar pain with radiculopathy.  

A December 1999 VA examination reflects that the veteran 
denied low back pain.  He complained of pain in his right 
knee.  The veteran indicated that such began in 1968 after an 
injury during basic training.  He stated that during the 
injury, he sprained his knee and had a laceration to the 
knee.  Since the injury, the veteran had swelling, pain, and 
stiffness in the right knee.  He rated his knee pain at a 4 
on a 1-10 scale.  The veteran related that while driving or 
walking, the right knee will "lock up."  He also stated 
that sometimes the knee felt as if it gives out.  He 
indicated that his knee became fatigued after one hour or 
less of standing or walking.  The veteran stated that he 
treated the knee with massage and Motrin, although he did not 
feel as though the medication helped.  He related that he had 
flare-ups of the knee pain on a daily basis.  Walking, 
standing, and driving precipitated the pain.  He had 
arthroscopic surgery approximately 12 years previously and 
some torn ligaments were removed. The veteran stated that the 
surgery did not improve the symptoms of his pain.  He related 
that such interfered with his usual occupation as a truck 
driver in that the knee causes pain when driving.  The 
veteran indicated that he must manually move his knee to get 
the knee out of his truck due to pain and stiffness.  The 
veteran used a golf club as a cane when the pain episodes 
were the greatest.  The examiner noted that the veteran was 
employed as a delivery driver and forklift operator from June 
1998 to September 1999.  The veteran indicated that he was 
terminated secondary to frequent illness related to his chest 
pain and knee pain.  

Physical examination revealed that the right knee was normal 
in size and there were four scars on the anterior surface.  
There was no tenderness to palpation, but there was mild 
tenderness when attempting anterior drawer test and when 
applying varus and valgus stress to the knee.  The veteran 
had full range of motion of the knee.  The diagnosis, as 
relevant, was right knee arthralgia with functional loss 
secondary to weakness and moderate functional loss secondary 
to moderate pain.  It was noted that the veteran did not 
report for the scheduled X-ray of his right knee.  

VA treatment records reflect that in May 2001, the veteran 
complained of bilateral knee pain for several years.  In 
September 2001, the veteran complained of pain in the left 
knee below the patella that was worse with walking.  
Objectively, there was slight swelling in the left lateral 
knee.  It was tender to compression over the patella and 
inferior patella.  X-rays revealed a normal left knee.  The 
assessment was left knee arthralgia, possible patellar 
femoral syndrome.  A September 2001 X-ray of the lumbar spine 
revealed an impression of degenerative disc disease of L3 and 
L4.  In October 2001, the veteran was seen for left knee 
arthralgia and low back pain.  The veteran stated that he had 
low back pain with bending over, standing for longer than 15 
minutes, or walking two to three blocks.  He also indicated 
that he had left knee pain around the patella all the time 
and such was worse with walking.  The left knee swelled one 
to two times a week, depending how much the veteran was up 
and about.  Objectively, the left knee had no pain on 
palpation.  There was no swelling or instability.  The 
examination was positive for crepitus bilaterally.  There was 
pain in the left knee with range of motion.  Examination of 
the lumbar spine revealed normal range of motion with pain.  
Straight leg raising was positive.  Motor was 5/5.  The 
veteran walked on his toes and heels.  Deep tendon reflexes 
reflected zero and 1+ patellars and 1+ symmetric Achilles.  
Plantars were downgoing bilaterally.  The assessment was low 
back pain and left knee pain, probably patellar femoral 
syndrome.

Also in October 2001, the veteran complained of continued low 
back pain with left leg radiculopathy posterior leg to foot 
and left knee pain, which had not improved with 
acetaminophen, Fioricet, or capsaisin cream.  Objectively, 
there was tenderness to compression over the lumbar spine 
that caused pain down the left leg.  Straight leg raising on 
the left was positive at 45 degrees.  There was mild 
limitation of lumbar flexion with pain worse on flexion than 
extension.  There was also pain on lateral flexion 
bilaterally, but not on rotation.  Motor was 5/5 bilaterally.  
The veteran's left knee had no swelling or bony enlargement.  
There was no pain on palpation/compression and no 
instability.  Deep tendon reflexes were 1+ on the right and 
zero on the left.  Achilles were zero bilaterally.  Plantars 
were downgoing bilaterally.  The assessment included chronic 
low back pain degenerative disc disease with radiculopathy 
and left knee arthralgia.  

A December 2001 VA record reveals complaints of lower back 
pain.  The veteran indicated that it hurt all the time, was a 
4 out of 10 on the pain scale, and was getting worse.  He 
stated that he was not getting relief from tramadol and was 
trying exercises for his back, but they seemed to make the 
pain worse.  The veteran also complained that his left knee 
had been locking up when he sat and giving out when he 
walked.  Such happened twice in the prior month.  The pain 
was a 5-6 out of 10, described as a burning achy pain, and 
was getting worse.  It was noted that the veteran had tried 
creams.  The veteran denied any joint problems with the 
exception of his back, left knee, and gout in both big toes.  
No assessment regarding the veteran's back or left knee 
complaints was noted.  

In February 2002 the veteran was again seen for complaints of 
back pain.  Also in February 2002, the veteran complained of 
pain in the left knee for many months.  The veteran stated 
that his knee had been painful for some time, but in the 
morning, he awoke to find swelling and increased pain in the 
knee.  He also had some locking.  The veteran denied any 
trauma to the knee.  Objectively, the veteran's left knee was 
swelling.  There was pain on palpation, compression over 
patella, and range of motion.  There was no crepitus or 
instability.  The assessment was left knee effusion.  In 
March 2002, the veteran complained of intermittent swelling 
and pain in the right knee.  

In July 2002 the veteran again complained of right knee 
swelling.  It was noted that the veteran had left knee 
swelling in the past that had been drained.  Objectively, the 
right knee had swelling, was warm, and range of motion was 
restricted.  The assessment was right knee swelling.  The 
right knee was drained.  

A March 2004 VA treatment record reflects that the veteran 
had no change in his knees.  It was noted that the veteran 
had a letter from the Board regarding the remand of his knees 
and low back claims.  Physical examination revealed that 
range of motion was okay.  There was no effusion, but there 
was crepitus.  McMurray and Lachman tests were negative.  
There were positive distal pulses.  The assessment was 
degenerative joint disease of the knees.  It was noted that 
the physician's assistant who saw the veteran advised him 
that he did not do disability determinations.  The 
physician's assistant stated that he would concur that 
degenerative joint disease of both knees was at least as 
likely as not to be the result of injury the veteran had in 
service.  

The June 2004 VA examination report reflects that the 
examiner reviewed the claims file and noted the veteran's in-
service treatment for left knee soreness and the October 1970 
record detailing back complaints and examination.  The 
examiner also noted the February 1991 VA examination that was 
absent for complaints of left knee or back complaints.  

The veteran reported that he hurt his left knee while in 
service as an infantryman.  He stated that he was put on 
light duty at that time.  The veteran also reported that the 
right knee had nothing to do with military service and it was 
not bothering him as much as the left knee.  He indicated 
that he had surgery on his right knee in 1989.  The veteran 
stated that he had occasional pain now and then in the right 
knee, but it was his left knee that was currently bothering 
him.  He complained of constant pain, weakness, stiffness, 
swelling, heat and redness, and instability.  The veteran 
reported that his left knee gave way and he had fallen about 
twice within the last week.  The knee locked and popped all 
the time.  The veteran had fatigability and lack of 
endurance.  He indicated that, currently, he was not on any 
pain medicines for his knee but was being followed in 
orthopedics at the Oklahoma City VA Medical Center.  He had 
to have the fluid taken off the knee and he received joint 
injections.  The veteran stated that he was also on Tylenol 
with codeine and he took at least four a day for his back.  
He indicated that the pain medication did not seem to help 
with his knees or back pain and caused drowsiness.  The 
veteran reported flare-ups brought on by standing, walking, 
prolonged sitting, a drive longer than an hour, or going up 
and down the stairs.  He indicated that he had flare-ups at 
least 20 days in a month and reported that he did have 
additional moderate limitation and functional impairment 
during such flare-ups.  He used heat and ice, but such did 
not provide any relief.  He used a cane to walk and had 
braces for both knees.  The veteran had a right knee 
arthroscopic surgery in 1989, but had no surgery on his left 
knee.  He reported no inflammatory arthritis and indicated 
that he was disabled.  The veteran stated that he was not 
working and had been drawing VA pension since 2000 for 
hypertension, his back, and his knees.  The veteran could not 
run, jump, go for walks, or play ball because of his knees.

The veteran further reported that he hurt his lower back 
while in service and stated that he did not remember the date 
and time, but indicated that he fell in a big hole.  He 
related that after leaving service, his back symptoms have 
worsened.  The veteran continued to have constant pain in his 
lower back and down both legs, which have muscle spasm.  He 
reported that pain was there all the time and that, 
sometimes, he could not sleep in his bad, but had to sit up 
and sleep in a chair.  He indicated that the pain was 
throbbing, sharp, and aching.  The veteran stated that his 
back pain was 10/10.  He reported that flare-ups were brought 
on with any kind of lifting more than 20 pounds, prolonged 
sitting like a car ride, or walking for more than four to 
five minutes.  He had additional functional impairment during 
flare-ups.  The veteran stated that he had not had any weight 
loss, although he was trying to lose weight because of his 
hypertension.  He had no fevers or dizziness, but complained 
of malaise and numbness in his legs.  The veteran had no 
bladder or bowel complaints, but did have erectile 
dysfunction.  The examiner noted that the veteran had very 
high blood pressure that was uncontrolled and such could also 
be a reason for his erectile dysfunction.  The veteran walked 
with the help of a cane and did not use a back brace.  He 
reported that he could walk only two blocks before his back 
gave out.  He was not unsteady and did not have a history of 
falls due to his back.  The veteran could not recall any 
surgery on his back and he reported that, during flare-ups, 
he needed help with dressing and going in and out of the 
shower.  He complained that he could not do much because of 
his back.  The veteran reported that, most of the time, he 
had to just relax and sit in a chair.  He indicated that he 
was disabled because of his back, knees, and high blood 
pressure.  The veteran reported no periods of prolonged 
incapacitation prescribed by a doctor in the prior year.  

Upon physical examination, the veteran was walking with the 
help of a cane and was limping.  On a scale of 1 to 10, his 
pain was an 8.  Upon examination of both of the veteran's 
knees, his left knee was swollen.  The right knee did not 
look swollen, but had some well-healed scars on the top.  He 
had objective evidence of painful motion.  The veteran was 
grunting with pain when the examiner told him to walk or when 
his knees were touched.  It was more on the left side.  There 
was some edema and effusion on the left side.   There was no 
evidence of instability bilaterally, but there was tenderness 
bilaterally.  There was no redness or heat, but the veteran 
did have guarding of movement bilaterally, more so on the 
left side.  He was limping when walking and when he stood up 
without the cane, he had problems standing for too long.  The 
examiner did not see any callosities, breakdown, or unusual 
shoe wear pattern.  The veteran had flexion on the right knee 
limited to zero to 95 degrees and pain started at zero to 90 
degrees.  Extension was limited by zero to seven degrees on 
the right side.  On the left side, the veteran's flexion was 
limited zero to 60 degrees and he started getting pain around 
zero to 50 degrees.  Extension was limited by zero to ten 
degrees.  Repetitive movements caused an increase in both 
pain and weakness and caused a decrease in range of motion, 
but pain had a greater impact.  

Physical examination of the spine revealed no evidence of any 
postural abnormalities.  The veteran's head and curvature of 
the spine were within normal limits and seemed symmetrical in 
appearance.  There was symmetry and rhythm of spinal motion.  
The spine was tender to touch everywhere.  The examiner could 
not even palpate the veteran's lumbosacral spine without him 
jumping and shouting.  There was objective evidence of 
painful motion and tenderness, but the examiner could not 
find any spasm.  He had forward flexion limited to about zero 
to 50 degrees and began getting pain around zero to 40 
degrees.  The veteran stated that he could not do any more 
than that.  His extension was limited to about zero to 15 
degrees with pain starting at zero to 10 degrees.  Left and 
right lateral flexion was zero to 15 degrees with pain 
starting at zero to 10 degrees.  Right and left lateral 
rotation was zero to 15 degrees bilaterally with pain at zero 
to 10 degrees.  Repetitive motion caused an increase in pain 
and decreased range of motion, but the examiner noted that it 
could not be tested too much because the veteran had a lot of 
pain.  The veteran's straight-leg raising test was negative 
bilaterally, although he complained of pain, to include in 
his back, every time his leg was lifted.  Sensations were 
intact and there was no evidence of any gross neurological 
deficit.  Muscle strength was about 5/5 in the upper 
extremities.  In the lower extremities, muscle strength was 
4/5, but the veteran was making lesser effort because of the 
pain.  The veteran's deep tendon reflexes were 2+ and equal 
bilaterally.  

The veteran had X-rays on his lumbosacral spine and both of 
his knees at the VA Hospital.  An August 2001 X-ray of the 
lumbosacral spine showed degenerative disc disease of L3 and 
L4.  X-rays of the knees done in 2003 revealed bilateral 
degenerative joint disease.

The examiner's impression was degenerative joint disease of 
both knees with limitation of function because of pain, 
moderate to severe, and, degenerative joint disease of 
lumbosacral spine with limitation of function because of 
pain, moderate to severe.

The examiner stated that, after reviewing all of the medical 
records and the veteran's nonservice-connected February 1991 
VA examination where the veteran did not mention anything 
about his left knee or his lower back, that it was the 
examiner's opinion that there was not enough medical evidence 
at present to connect his right knee degenerative joint 
disease with any service-related injury or his left knee 
degenerative joint disease with any service-connected injury.  
There was no mention of a left knee or lower back at his 
discharge physical.  Also, the examiner noted that the 
medical records showed that the veteran had problems with his 
back prior to entering service and when he left service, 
there was no mention of any residual back injuries.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2004).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that while serving on active military 
duty, he was treated for a back condition and a bilateral 
knee condition as a result of injuries.  He alleges that such 
in-service injuries resulted in current right knee, left 
knee, and low back disabilities.  Therefore, the veteran 
claims that service connection is warranted for such 
disabilities.

The Board initially observes that an October 1970 entry in 
the veteran's service medical records indicates that the 
veteran had back pain prior to military service.  However, 
the veteran's May 1968 enlistment examination failed to note 
any back or knee disabilities.  Moreover, in the absence of 
corroborating evidence, the Board finds that, despite the 
sole entry in the veteran's service medical records 
indicating that the veteran sought treatment for back pain 
prior to entry into service, there is no clear and 
unmistakable evidence demonstrating that such disability 
existed prior to service.  As such, the veteran is presumed 
to have been in sound condition upon entry into military 
service.  Therefore, the inquiry is whether the veteran 
incurred a right knee, left knee, or low back disability 
while serving on active duty.  

Although there are diagnoses of degenerative joint disease of 
the right knee, left knee, and lumbosacral spine of record, 
the veteran is not entitled to presumptive service connection 
because there is no evidence that arthritis manifested to a 
degree of 10 percent within one year of his discharge from 
service.  Specifically, the veteran was discharged from 
active duty in July 1971 and the earliest medical evidence of 
record indicating a diagnosis of arthritis of the knees is 
dated in 2003 and the earliest medical evidence of record 
indicating a diagnosis of arthritis of the back is dated in 
2004.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

The Board acknowledges that the veteran's in-service 
complainants of a sore and swollen left knee and diagnosis of 
a muscle spasm of the back.  However, upon separation 
examination, the veteran's lower extremities, spine, and 
other musculoskeletal systems were normal.  Thus, the Board 
finds that any left knee or back complaints the veteran may 
have had in service were acute and transitory and resolved 
without residual pathology.  The Board further observes that 
there is no record of complaints, treatment, or diagnosis 
referable to the right knee during the veteran's military 
service.  

While there is evidence of current right knee, left knee, and 
low back disabilities of record, there is no competent 
medical opinion that such disabilities are related to in-
service knee or back complaints, related to a disease or 
injury during service, or otherwise began during service.  
The Board observes that a physician's assistant indicated in 
a March 2004 VA treatment record that degenerative joint 
disease of both knees was at least as likely as not to be the 
result of injury the veteran had in service.  However, the 
Board accords no probative weight to the physician 
assistant's statement as such was offered at the request of 
the veteran and without review of the veteran's claims file.  
The United States Court of Appeals for Veterans Claims 
(Court) has specifically found that the weight of a medical 
opinion is diminished where that opinion is based on an 
inaccurate factual premise or where the basis for the opinion 
is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  

Moreover, the physician's assistant's opinion appears to be 
based on the veteran's self-reported history rather than on a 
review of his service medical records.  The Board is not 
bound to accept medical opinions based on history supplied by 
the veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond 
v. Brown, 6 Vet. App. 69 (1993) and most recently, Pond v. 
West, 12 Vet. App. 341 (1999) where the appellant was himself 
a physician.  

In contrast, the June 2004 VA examiner is a medical doctor 
who offered an opinion after a thorough review of the claims 
file, to include the veteran's service medical records.  The 
examiner opined that there was not enough medical evidence at 
present to connect the veteran's right knee degenerative 
joint disease with any service-related injury or his left 
knee degenerative joint disease with any service-connected 
injury.  The examiner observed that there was no mention of a 
left knee or lower back disability at his discharge physical.  

As such, the only evidence suggesting a nexus between active 
duty service and current right knee, left knee, or low back 
disabilities is limited to the veteran's own statements.  The 
veteran, as a layperson, is not qualified to render an 
opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the record contains no competent medical opinion that the 
veteran has a current disability of the right knee, left 
knee, or low back that is related to a disease or injury 
incurred during his military service.  Absent competent 
evidence of a causal nexus between a current disability of 
the right knee, left knee, or low back and service, the 
veteran is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a right knee disability, a left knee 
disability, and a low back disability.  As such, that 
doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


